Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:
This application is in condition for allowance except for the presence of claims 6-8, 10, 16-18 and 20 directed to species non-elected without traverse.  Accordingly, claims 6-8, 10, 16-18 and 20 have been cancelled.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a connection assembly. However, the prior art of record have failed to teach at least the combination of the	connection assembly mounting an engine to a mounting structure, the engine defining a centerline that defines an axial direction extending from a forward end to an aft end, the engine comprising a center of gravity, the connection assembly comprising: an engine coupling piece coupled to an aft portion of a fan case of the engine, wherein the engine coupling piece comprises a pair of lugs defining a cavity therebetween opening in the axial direction; and a connection piece including a link connecting the engine coupling piece and the mounting structure wherein the mounting structure is a pylon positioned aft of the engine coupling piece, the connection piece inclined toward the axial direction, 
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s comments:
Regarding Applicants remarks wherein “…the withdrawn claims can also be rejoined as allowable based on the allowed independent claims 1 and 11. The Examiner asserts that the allowed claims 1 and 11 are not generic for example subject matter of claims 6 and 16 is already included in claim 1 and 11 respectively and claim 10 and 20 requires only one lug thus, broadening the scope the independent claims. Since, the application is condition for allowance and the election was made without traverse the withdrawn claims are canceled as noted above.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631